Citation Nr: 1707142	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  05-03 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disability, to include as secondary to service-connected splenomegaly.

2.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected splenomegaly.

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected splenomegaly.

4.  Entitlement to service connection for a back disability, to include as secondary to service-connected splenomegaly.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter has a long procedural history.  It was most recently before the Board in October 2015, when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board has previously remanded this matter to obtain outstanding records that are relevant to the Veteran's claim from the New Jersey Division of Workers' Compensation.

In December 2015, the Veteran submitted a completed New Jersey Form WC-147 (Request for Records Inspection), so the AOJ could obtain the records from the New Jersey Division of Workers' Compensation.  Yet, in May 2016, the AOJ determined a VA Form 21-4142 (Authorization to Disclose Information) and a VA Form 21-4142a (General Release for Medical Provider Information) were also necessary to obtain the outstanding records.  The Veteran returned the requested forms later the same month.
The AOJ forwarded the VA Form 21-4142 and VA Form 21-4142a to the VA Private Medical Records Retrieval Center for further processing.  The record reflects the VA Private Medical Records Retrieval Center rejected the VA Form 21-4142 and VA Form 21-4142a because the Veteran failed to date the forms.  The record does not show the AOJ notified the Veteran of the deficiency or took any action to correct the deficiency prior to readjudicating the Veteran's claims and issuing a supplemental statement of the case.  The Board finds the AOJ's efforts fall short of the duty to assist and do not constitute substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding records regarding the Veteran's workers' compensation claims and history with the New Jersey Division of Workers' Compensation.  If a specific form is required by that agency or VA to obtain such records, provide this form to the Veteran for completion.  If at any point it is determined a deficiency in a form completed by the Veteran prevents the records from being obtained, notify the Veteran of the deficiency and allow him the opportunity to correct the deficiency.  The efforts to obtain these records must continue until it is determined that they are unavailable or that further efforts to obtain them would be futile.  If these records cannot be obtained, a formal finding of unavailability must be made and the Veteran must be notified in accordance with 38 C.F.R. § 3.159.

2.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

